             Case 3:20-cv-01320-MPS Document 23 Filed 11/25/20 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT

FEDERAL HOUSING FINANCE AGENCY, on its                          Civil Action No. 3:20-cv-01320-MPS
own behalf and in its capacity as Conservator for
Federal National Mortgage Association; FEDERAL
NATIONAL MORTGAGE ASSOCIATION,

                                Plaintiffs,
        v.

CITY OF ANSONIA; RONDA PORRINI, in her
official capacity as City Land Use Administrator;
DAVID BLACKWELL, SR., in his official capacity
as City Anti-Blight Officer; ARTHUR J. DAVIES,
in his official capacity as Connecticut State Marshal,
                                                                November 25, 2020
                                Defendants.

      JOINT MOTION TO STAY DISCOVERY AND RELATED SCHEDULING
   DEADLINES PENDING RESOLUTION OF MOTION FOR SUMMARY JUDGMENT

        Plaintiffs Federal Housing Finance Agency (“FHFA”) and Federal National Mortgage

Association (“Fannie Mae”) and defendants City of Ansonia (“Ansonia”), Rhonda Porrini, David

Blackwell, Sr., and Arthur J. Davies, jointly move pursuant to Fed. R. Civ. P. 26(c) and this

Court’s inherent authority, for a stay of discovery in this matter and toll their obligations to

schedule trial-related deadlines until the Court rules on Plaintiffs’ Motion for Summary

Judgment (Dkt. No. 18) filed on November 12, 2020.

        In support thereof, the parties represent as follows:

        1.       Plaintiffs commenced this action by Complaint filed September 4, 2020. The

action sounds in three counts, and seeks a declaratory judgment that certain liens and fines

imposed pursuant to Ansonia’s Municipal Code on a piece of real property located in Ansonia,

Connecticut are void because they conflict with and are preempted by the federal Housing and

Economic Recovery Act of 2008, codified at 12 U.S.C. § 4511, et seq. The remaining counts

seek to quiet title and related injunctive relief.
            Case 3:20-cv-01320-MPS Document 23 Filed 11/25/20 Page 2 of 5




       2.       The defendants were served at various dates during the first half of September,

2020. Jurisdiction and venue are not contested.

       3.       Plaintiffs’ summary judgment seeks resolution of the purely legal issue of

whether the federal Housing and Economic Recovery Act of 2008 pre-empts and renders null

and void the anti-blight liens and fines imposed pursuant to Ansonia Municipal Code. Ansonia

will be filing an opposition to Plaintiffs’ Motion for Summary Judgment, and denies the liens

and fines are preempted.

       4.       The parties have conferred and agree that this case presents a purely legal issue

concerning the enforceability of the liens and fines at issue. The parties further agree that

discovery is not needed, and resolution of the summary judgment motion will, in all likelihood,

resolve this matter.

       5.       As a result, the parties respectfully ask this Court to stay all discovery pending

resolution of the Motion for Summary Judgment, and to similarly toll the parties’ obligations to

provide deadlines for submission of a Joint Trial Memorandum and a trial readiness date.

       6.       Pursuant to Fed. R. Civ. P. 26(c), the court has the discretion to stay discovery for

“good cause and . . . good cause may be shown where a party has filed . . . a dispositive motion.”

Cuatero v. United States, 2006 WL 3190521, at *1 (D. Conn. Nov. 1, 2006) (internal quotations

omitted). This Court also has the inherent authority to manage its docket, which includes the

power to stay proceedings in the interest of economy of time and effort. See Landis v. North

American Co., 299 U.S. 248, 254-55 (1936) (“power to stay proceedings is incidental to the

power inherent in every court to control the disposition of the causes on its docket with economy

of time and effort for itself, for counsel, and for litigants.”). Courts have frequently granted

motions to stay discovery pending resolution of a motion for summary judgment in the interest




                                                 -2-
             Case 3:20-cv-01320-MPS Document 23 Filed 11/25/20 Page 3 of 5




of efficiency. See, e.g., Wyrick v. Underwriters at Lloyds, London, 2007 WL 1894189, at *1 (D.

Conn. July 2, 2007) (granting motion to stay discovery pending court’s ruling on motion for

summary judgment); Turyan v. Liebman LLC, 2007 WL 4591787, at *1 (E.D.N.Y. Dec. 28,

2007) (granting motion to stay discovery pending resolution of summary judgment motions).

        7.       Putting in place a discovery schedule that the parties believe is unnecessary may

lead the parties to prophylactically propound discovery so as not to be precluded from doing so

in the highly unlikely event the summary judgment does not resolve the matter. This would

require the expenditure of unnecessary effort and resources by the parties.

        8.       Counsel for all parties have conferred and agree that a stay of discovery and a

tolling of the obligation to set trial-related deadlines is in the interest of all parties.

        Based on the foregoing, the parties respectfully submit that good cause exists for the stay

requested, and ask that the joint motion be granted.


                       RESPECTULLY SUBMITTED,

                       PLAINTIFFS,

                       FEDERAL HOUSING FINANCE AGENCY, on its own behalf and in
                       its capacity as Conservator for Federal National Mortgage Association


                       By: /s/ James A. Budinetz
                          James A. Budinetz (ct16068)
                          McELROY, DEUTSCH, MULVANEY & CARPENTER, LLP
                          One State Street, 14th Floor
                          Hartford, CT 06103-3102
                          T: (860) 522-5175
                          F: (860) 522-2796
                          Email: jbudinetz@mdmc-law.com

                                                              and




                                                    -3-
Case 3:20-cv-01320-MPS Document 23 Filed 11/25/20 Page 4 of 5




            Howard N. Cayne, Esq. (pro hac vice admission to be sought)
            Asim Varma, Esq. (pro hac vice admission to be sought)
            Michael A.F. Johnson, Esq. (pro hac vice admission to be sought)
            ARNOLD & PORTER KAYE SCHOLER LLP
            601 Massachusetts Avenue
            Washington, D.C. 20001
            T: (202) 942-5000
            F: (202) 942-5999
            Email: howard.cayne@arnoldporter.com
                     asim.varma@arnoldporter.com
                     michael.johnson@arnoldporter.com

         and

         FEDERAL NATIONAL MORTGAGE ASSOCIATION



         By: /s/
            Andrew L. Baldwin (ct29171)
            GOLDBERG SEGALLA, LLP
            100 Pearl Street, Suite 1100
            Hartford, CT 06103-4506
            T: (860) 760-3328
            F: (860) 760-3313
            Email: abaldwin@goldbergsegalla.com


         and


         DEFENDANTS
         CITY OF ANSONIA, RHONDA PORRINI, DAVID BLACKWELL,
         JR., AND ARTHUR J. DAVIES



         By: /s/
            John P. Marini (ct28112)
            MARINO, ZABEL & SCHELLENBERG, PLLC
            657 Orange Center Road
            Orange, CT 06477
            T: (203) 864-4511
            F: (203) 456-8249
            Email: jmarini@mzslaw.com




                                 -4-
          Case 3:20-cv-01320-MPS Document 23 Filed 11/25/20 Page 5 of 5




                                        CERTIFICATION

       I hereby certify that on November 25, 2020, a copy of the foregoing document was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this

filing will be sent by e-mail to all parties by operation of the court’s electronic filing system or

by mail (or personal service) to anyone unable to accept electronic filing as indicated on the

Notice of Electronic Filing. Parties may access this filing through the court’s CM/ECF System.



                                         /s/   James A. Budinetz
                                               James A. Budinetz




                                                 -5-
